            Case 1:03-vv-02807-UNJ Document 42 Filed 09/09/19 Page 1 of 3
                                                                    REISSUED FOR PUBLICATION
                                                                                   SEP 9 2019
                                                                                    OSM
                                                                        U.S. COURT OF FEDERAL CLAIMS
             Jfn tbc fflnittb ~tates <!Court of jfebcral <!Clafrns
                              OFFICE OF SPECIAL MASTERS
                                   (Filed: August 5, 2019)

* * * * * * * * * * * * * *                  *
J.A,C,,                                      *
                                             *
               Petitioner,                   *       No. 03-2807V
                                             *
V.                                           *       Chief Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *       Motion for Reconsideration; Redaction of
AND HUMAN SERVICES,                          *       Adult's Name.
                                             *
               Respondent                    *
                                             *
* * * * * * * * * * * * * *                  *

                                            ORDER 1

       On June 26, 2019, J.A.C., petitioner, filed a motion for reconsideration, seeking to redact
the Order filed in this matter on June 17, 2019, For the reasons discussed more thoroughly
below, the undersigned grants petitioner's motion in part.

I.     Procedural History

        On December 11, 2003, J.M.C. filed a petition for compensation under the National
Vaccine Injury Compensation Program 2 on behalf of petitioner, her minor son. J.M.C. alleged
that as a result of certain childhood vaccines administered to her son, he developed an autism
spectrnm disorder. See generally Shmt-Form Autism Petition. On January 9, 2012, the special
master to whom the case was assigned determined that J.M.C. had not demonstrated entitlement
to compensation, and she dismissed the petition. Decision at 2 (ECF No, 29), On April 26,
2019, J.M.C. submitted an untimely request to redact the decision. Mot. for Consideration dated

       1 Because   this Order contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Order will
be available to anyone with access to the Internet. In accordance with Vaccine Rule I 8(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. IC upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
mate1ial from public access.

        The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986,
        2

42 U.S.C. §§ 300aa-10 el seq. (hereinafter "Vaccine Act" or "the Act").
                                                 I
          Case 1:03-vv-02807-UNJ Document 42 Filed 09/09/19 Page 2 of 3



Apr. 26, 2019 (ECF No. 35). The undersigned granted the request in part, amending the caption
of the case to display only initials. Order dated June 17, 2019 (ECF No. 39). Because petitioner
is now a competent adult, the undersigned also redacted the caption to display his initials and his
alone. Id. at 4.

        On June 26, 2019, petitioner submitted an additional motion, docketed as a motion for
reconsideration. Mot. for Reconsideration dated June 26, 2019 (EF No. 40). Petitioner
requested that the June 17, 2019 Order not be publicly posted online, since his mother's name
was mentioned in the text. Id. In the alternative, he requested that his mother's name be
redacted to display only her initials. Id. He explained that he wanted to "protect [his]
stepfather's last name from internet searches as he was not involved in the original petition." Id.
He also expressed concern that "those who know who my mother is could figure out that this
case is about me still subjecting me to public embarrassment, interfering with my social life, and
disclosure of my Private Health Information." Id. Respondent did not submit a response.

       This matter is now ripe for adjudication.

II.    Discussion

        A motion for redaction is governed by§ 12(d)(4)(B) of the Vaccine Act. See 42 U.S.C. §
300aa-12(d)(4)(B). That section provides that information concerning "medical files and similar
files" may be redacted if its disclosure "would constitute a clearly unwarranted invasion of
privacy." Id. What constitutes a "clearly unwarranted invasion of privacy" requires balancing
petitioner's "right of privacy against the public purpose of the Vaccine Act." W.C. v. Sec'y of
Health & Human Servs., 100 Fed. Cl. 440,460 (2011), affd, 704 F.3d 1352 (Fed. Cir. 2013).
While a petitioner has an interest in keeping sensitive medical or other embarrassing information
private, the public has an interest in disclosure, so as to increase public awareness of vaccines
and the medical conditions they may or may not cause. Id. at 461. In other words, sensitive
information is often the subject of the litigation, and "in cases where sensitive information is the
subject of the dispute, that information is routinely disclosed in decisions, to enable the reader to
follow and understand the decision maker's rationale." Castagna v. Sec'y of Health & Human
Servs., No. 99-411 V, 2011 WL 4348135, at* 13 (Fed. Cl. Spec. Mstr., Aug. 25, 2011).

        Although the Vaccine Rules now make mandatory the redaction of a minor's name, adult
petitioners' names, which are not similarly protected automatically, may also be redacted if the
petitioner establishes proper grounds for redaction. See R.V. v. Sec'y of Health & Human
Servs., No. 08-504V, 2016 WL 3776888, at *2 (Fed. Cl. Spec. Mstr. May 10, 2016) ("[A]
petitioner needs to make some showing to justify the relief of redaction; redaction is not
available simply at a petitioner's beck and call."). The undersigned will permit redaction in
cases where a specialized showing is made.

       Given the requirements of the E-Government Act, as well as the public's interest in
understanding the decision maker's rational, the undersigned does not find it appropriate to
withhold the Order from public view. However, the undersigned concludes that redaction of the
name of petitioner's mother is appropriate. As described in J.M.C.'s initial motion for
consideration, petitioner has suffered from bullying and embarrassment due to the exposure of


                                                   2
          Case 1:03-vv-02807-UNJ Document 42 Filed 09/09/19 Page 3 of 3



his private medical information. See Mot. for Consideration dated Apr. 26, 2019 (ECF No. 35)
at 1. Petitioner and his mother share the same last name, increasing the likelihood that a member
of the public could make a connection between the two. The undersigned finds that this
specialized showing justifies redaction of J.M.C. 's name.

III.   Conclusion

       The facts and circumstances of this case warrant redaction of the name of petitioner' s
mother to initials. Accordingly, petitioner's motion is GRANTED in part. The public
version of the Order shall be redacted to include only the initials of petitioner's mother.

       Any questions regarding this Order may be directed to my law clerk, Anna Miller, at
(202) 357-6379 or at anna_miller@cfc.uscourts.gov.

       IT IS SO ORDERED.

       Dated: August 5, 2019
                                             Nora Beth Dorsey
                                             Chief Special Master




                                                 3
